DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/02/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1-5 and 7-21 as set forth in the Final Rejection filed 03/18/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 03/18/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 03/18/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
6.	Claims 1-5 and 7-21 are allowed.
The closest prior art is provided by Li et al. (US 2016/0322567 A1), which discloses compounds with intramolecular charge transfer comprising donors and acceptors (sulfonyl group) wherein there is transition of excitons from the triplet state to the singlet state, and wherein the charge transfer can be controlled via changing the conjugation strength; radiative (emission) decay by fluorescence subsequently occurs ([0004]-[0006], [0039]).  Li et al. discloses an organic electroluminescent (EL) device (OLED) (optoelectronic device) comprising a pair of electrodes, interposed therein the following layers:  hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, and electron-transporting layer; its inventive compounds comprise the light-emitting layer as dopant material ([0036]).  Li et al. discloses that the effective conjugated strength of its inventive compounds can be modulated by use of the barrier effect (to reduce singlet-triplet gap) to “improve performance” ([0039]); its inventive compounds are of the following forms:

    PNG
    media_image1.png
    210
    384
    media_image1.png
    Greyscale

([0009]) where Ar = variety of aromatic and heterocyclic rings ([0011]).  However, it is the position of the Office that neither Li et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the organic molecules and photophysical limitations as recited in the claims.

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786